An unpub|isllled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

KENT THOMAS GARNER, N0. 61968

Appellant,

vs.

NORMA ANGELICA GARNER, _

Respondent. FH L E D
MAY 2 3 2014

TRAC|E K_ LINDEMAN
CLERK OF SUPREME COURT

BY

ORDER DISMISSING APPEAL
Appellant"s May 9, 2014, notice-of withdrawal of appeal, which

DEPUTY CLERK

we construe as a motion to voluntarily dismiss this appeal, is granted.

Accordingly, this appeal is hereby dismissed, with the parties to bear their

own costs and t`ees. NRAP 42(b`).
lt is so ORDER-ED.

 

, C.J.

cc: Hon. Charles J. Hoskin, District Judge, Family Court Division
The Law Ofiice of Anthony D. Brooks

Norma Angelica Garner
Eighth District C0urt Clerk

SuPnEME Coum'
oF
NEvAoA

<011947.-\ w.@p l